Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “providing glass having [iron content] that satisfies 0.1 ≤ Fe2+/(Fe2++Fe3+) ≤ 0.3”, does not reasonably provide enablement for controlling the preferential divalent or trivalent ionization of iron. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Applicant’s specification [0068-0069] specify the iron di/trivalent ion ratio in a claimed range; however, Applicant does not disclose sufficient evidence without undue experimentation how they control iron ionize as either divalent or trivalent and in the claimed range. See also MPEP §§ 2164.01(a) and 2164.04.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation of percentage range of transmittance at wavelength of 254 nm/300 nm/350 nm/546 nm/1400 nm/380-780 nm/780-1500 nm, and the claim also recites additional percentage range of transmittance at wavelength of 254 nm/300 nm/350 nm/546 nm/1400 nm/380-780 nm/780-1500 nm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-15, and 20-22 are rejected under 35 U.S.C. 103 as being obvious over Mehmood et al ("Dielectric resonator antenna phased array with liquid crystal based phase shifters", 2014), and further in view of Lautenschlager et al (US-20170052311-A1).
Regarding Claim 1 and 13, Mehmood discloses using float borosilicate glass substrates in an antenna structure (II. Antenna Design ¶ 1-2), reading on the configuring and forming use case of the flat glass in an electronic component. 
Mehmood is silent on the dielectric constant of the flat glass. In related borosilicate glass art, Lautenschlager teaches of a light guide plate glass for use in liquid crystal display screens [0016]. Lautenschlager discloses glass compositions in Table 1 [0113] in which Glass 1-8 falls under the preferred embodiment of the glass composition of the instant application [0083], reiterated in dependent Claim 13. Therefore, the glasses Lautenschlager discloses must necessarily have the inherent properties of the flat glass claimed in Claim 1, such as the dielectric constant of less than 4.3 and a dielectric loss factor of 0.004 or less at 5 GHz. Products of identical composition may not have mutually exclusive properties. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as 
It would be obvious to one of ordinary skill in the art at the time of invention to modify the antenna as taught by Mehmood and use a borosilicate glass with the composition and associated properties as taught by Lautenschlager as a substrate componentfor its superior mechanical stability and permittivity.  

Regarding Claims 2-5 and 14, according to modified Lautenschlager of Claim 1 and 13, Lautenschlager teaches Glass 1 ([0113] Table 1) has 83.05 mol% SiO2 and 14.16 mol% B2O3. The 97.21 mol% of oxide network formers disclosed in glass 1 is no more than 98 mol% in total.

Regarding Claim 6 and 15, according to modified Mehmood of Claim 1 and 13, Lautenschlager teaches of Glass 1 ([0113] Table 1) has 0.5 mol% Na2O, 0.65 mol% K2O, and 1.03 mol% Li2O; Na2O, K2O, and Li2O are alkali metal oxides as defined by instant specification [0081]. The 2.18 

Regarding Claim 7, according to modified Mehmood of Claim 1, Lautenschlager teaches of Glass 1 ([0113] Table 1) has B203/SiO2 ratio of 0.17 which falls within the claimed 0.12 to 0.35 range.

Regarding Claim 8, according to modified Mehmood of Claim 1, Lautenschlager teaches of Glass 1 ([0113] Table 1) has Σ MexOy of 3.0% (Σ alkali metal oxide 2.18 mol%, Σ alkaline earth metal oxide 0 mol%, and aluminum oxide 0.60 mol%). The Σ MexOy to Σ(SiO2+B2O3) ratio is 0.03 (2.78%/97.21%) which falls within the claimed 0.02 to 0.10 range.

Regarding Claim 11, according to modified Mehmood of Claim 1, Lautenshlager teaches of Glass 1 ([0113] Table 1) has a Tg of 527°C and lg η of 4 at a temperature of 1283°C. Both thermal properties fall in the claimed 450-550°C transformation temperature and 1000-1320°C lg η (4) temperature range.


Regarding Claim 12, according to modified Mehmood of Claim 1, Lautenshlager teaches of glass compositions ([0113] Table 1) that falls within the preferred embodiment of the glass composition of the present invention (instant specification [00142]). Therefore, the glass Lautenschlager must necessarily have the inherent properties of the flat glass claimed in Claim 12, i.e. further comprising a value of chemical resistance against water according to DIN ISO 719 class HGB 1, a value of chemical resistance against acids according to DIN 12116 class S 1 W, and a value of chemical resistance against akalis according to DIN ISO 695 class A3 or better. 


Regarding Claim 20, according to modified Mehmood of Claim 1, Lautenschlager describes borosilicate glass to transmit at least 93% of more light in the white light spectrum, conventionally 400-780 nm [0058], reading on 91.5% or more [transmittance] in a wavelength range from 380 nm to 780 nm.  

Regarding Claim 21 and 22, according to modified Mehmood of Claim 1, Lautenschlager teaches of producing the glass panel from a refined glass melt to a float process (onto a tin bath) for high surface quality and especially low surface roughness [0066].


Claims 9-10 are rejected under 35 U.S.C. 103 as being obvious over Mehmood et al ("Dielectric resonator antenna phased array with liquid crystal based phase shifters") and Lautenschlager et al (US-20170052311-A1), and further in view of King (US-20140152914-A1).
Regarding Claim 9, according to modified Mehmood of Claim 1, Lautenschlager discloses iron impurity in their glass at a content of less than 60 ppm based on mass that is less than 200 ppm [0047]; however, Lautenschlager teaches of a Fe2+/Fe3+ ratio of less than 0.05 which would be less than the Fe2+/(Fe2++Fe3+) ratio limitation. Lautenschlager teaches that iron content has a large effect on the trasmittance properties of glass [0109-0110], also described in instant specification [0087]. In related high transmittance glass art, King teaches of a high transmittance glass with a Fe2+/Fe3+ ratio of about 20:80 which is 0.2 Fe2+/(Fe2++Fe3+) ratio in Claim 9. It would be obvious to one of ordinary skill in the art at the time of invention to modify the divalent and trivalent iron content to change the transmittance properties of the glass as desired. 

Regarding Claim 10, according to modified Mehmood of Claim 9, Lautenschlager further discloses glass 7 from Table 1 has an impurity content of 10 ppm Fe2O3, 9 ppm Ti, 0.4 ppm Mn, 0.3 ppm Cu, 0.2 ppm Cr, less than 0.1 ppm Ni, less than 0.1 ppm Co [0100], and no V content. Examiner calculates 65 ppm content of metals irrespective of an oxidation state thereof, which falls within the claimed “less than 200 ppm based on mass” range.


Claims 16-17 are rejected under 35 U.S.C. 103 as being obvious over  Mehmood et al ("Dielectric resonator antenna phased array with liquid crystal based phase shifters") and Lautenschlager et al (US-20170052311-A1), and further in view of Bullesfeld et al (US-20170225994-A1).
Regarding Claim 16 and 17, according to modified Mehmood of Claim 1, Mehmood clarifies the need for glass substrate to achieve a uniform liquid crystal layer thickness (II. Antenna Design ¶ 2). In related glass ribbon processing art, Bullesfeld teaches of a method for controlling the thickness of glass being drawn from a melt or redrawn from a preform (abstract) with a thickness variation of no more than 5 µm for a 100 mm x 100 mm substrate [0051]. It would be obvious to one of ordinary skill at the time of invention to use the glass processing method taught by Bullesfeld to decrease the thickness variance to avoid production rejects and quality inspections.


Claims 18-19 are rejected under 35 U.S.C. 103 as being obvious over  Mehmood et al ("Dielectric resonator antenna phased array with liquid crystal based phase shifters") and Lautenschlager et al (US-20170052311-A1), and further in view of Mori et al (US-20050204777-A1).
Regarding Claim 18 and 19, according to modified Mehmood of Claim 1, Lautenschlager discloses using a float process for low surface roughness it produces [0066], particularly for improved light guiding purposes but does not specify an exact value. In related borosilicate glass substrate processing art, Mori employs conventional polishing using cerium oxide [0044] and fire polishing [0068] to achieve surface roughness of 1 nm or below. It would be obvious to one of ordinary skill in the art at 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20190352217-A1: Lautenschlager et al teaches of the same glass composition and optical properties, iron ion ratio, and chemical resistance
US-20160176751-A1: Lautenschlager et al teaches of the same glass composition used in electrical insulation for its low thermal expansion.
US-8697590-B2: Li et al teaches of using a glass substrate for electronic applications because of their dieletric properties
US-20190169059-A1: Fredholm teaches of forming thin glass sheets in a subsequent hot forming/rolling process for glass used in consumer electronics and devices.
US-20080295882-A1: Stephens et al teaches of using float borosilicate glass substrates with low iron and small thickness variation in photovoltaic devices
JP-5540506-B2: Nakano et al teaches of a glass with high UV transmittance for semiconductor packaging

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741